DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 03/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 10,016,272 and 10,653,519 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Linda Nassif on 03/21/2022.

Claim 1 has been amended as follows:
On line 1, the word “system” has been added between the words “anchor” and “for”
On line 2, the word “system” has been added between the words “anchor” and “comprising”
On line 2, the words “a prosthetic heart valve comprising a frame; and a coiled anchor comprising” have been added after the word “comprising:”
On the 3rd to last line, the words “the outer” have been deleted and replaced with the words --an outer--

Claim 2 has been amended as follows:
On line 1, the word “system” has been added between the words “anchor” and “for”
On line 3, the word “an outer” have been deleted and replaced with the words --the outer--
On line 3, the word “a frame” have been deleted and replaced with the words --the frame--
On line 3, the word “the” has been added between the words “when” and “frame”

Claim 3 has been amended as follows:
On line 1, the word “system” has been added between the words “anchor” and “for”

Claim 5 has been amended as follows:
On line 1, the word “system” has been added between the words “anchor” and “for”





Claim 6 has been amended as follows:
On line 1, the word “system” has been added between the words “anchor” and “for”

Claim 7 has been amended as follows:
On line 1, the word “system” has been added between the words “anchor” and “for”

Claim 8 has been amended as follows:
On line 10, the words -- an expandable frame configured to be expanded to a diameter in an inner space defined by the second turn and the third turn of the coiled anchor such that the expandable frame compresses the valve leaflets of the native mitral valve against at least one of the second turn and the third turn of the coiled anchor;-- have been added before the word “wherein”
On line 11, the words “the outer” have been deleted and replaced with the word --an outer--
On line 12, the words “the frame when the frame” have been deleted and replaced with the words --the expandable frame when the expandable frame--
On lines 14-17, the words “an expandable frame configured to be expanded to a diameter in an inner space defined by the second turn and the third turn of the coiled anchor such that the expandable frame compresses the valve leaflets of the native mitral valve against at least one 

Claim 11 has been amended as follows:
On line 1, the word “expandable” has been added between the words “the” and “frame”

Claim 14 has been amended as follows:
On line 1, the word “expandable” has been added between the words “the” and “frame”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/DINAH BARIA/Primary Examiner, Art Unit 3774